Citation Nr: 0432967	
Decision Date: 12/13/04    Archive Date: 12/21/04

DOCKET NO.  02-00 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty for 20 years and retired 
from service in May 1977.  He died in March 2001.  The 
appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision rendered in June 2001 by the 
Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA) in which service connection for the 
cause of the veteran's death was denied.  The appellant 
indicated disagreement with that decision and, after being 
issued a statement of the case, perfected her appeal by means 
of a substantive appeal (VA Form 9) submitted in January 
2002.

In April 2003 and July 2003, the Board sought additional 
development of the evidence through a memorandum and a remand 
decision, respectively.   

A personal hearing was held before the Board, by means of 
video teleconferencing, in December 2002.  A transcript of 
that hearing has been associated with the veteran's claims 
file.

The Board also notes that, in the RO's April 2001 rating 
decision, which was rendered subsequent to the veteran's 
death but apparently prior to receipt by VA of notice 
thereof, claims of entitlement to increased disability 
ratings for service-connected perirectal abscesses and left 
wrist fracture residuals were deferred.  Review of the record 
does not reveal that the appellant has been advised that 
those claims were still pending at the time of the veteran's 
death, and that, as the surviving spouse, she may pursue 
increased evaluations for those disabilities on an accrued 
basis.  See 38 U.S.C.A. § 5121 (West 2002).  This matter is 
referred to the RO for action as appropriate.


FINDING OF FACT

The veteran's death in March 2001 from metastatic rectal 
cancer was etiologically related to his service-connected 
perirectal abscesses.


CONCLUSION OF LAW

The cause of the veteran's death was incurred in active 
service.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) emphasized 
VA's obligation to notify claimants what information or 
evidence is needed in order for a claim to be substantiated, 
and it affirmed VA's duty to assist claimants by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002).  In the 
decision below, the Board has granted the appellant's claim 
for service connection for the cause of death of the veteran, 
and therefore the benefit sought on appeal has been granted 
in full.  Accordingly, regardless of whether the requirements 
of the VCAA have been met in this case, no harm or prejudice 
to the appellant has resulted.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004); Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.
Analysis

The law provides DIC for the spouse of a veteran who dies 
from a service-connected disability.  38 U.S.C.A. § 1310.  
Service connection may be established for the cause of a 
veteran's death when a service-connected disability was 
either the principal or a contributory cause of death.  
38 C.F.R. § 3.312(a).  A service-connected disability is the 
principal cause of death when that disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  A contributory cause of 
death must be causally connected to the death and must have 
contributed substantially or materially to death, combined to 
cause death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c)(1).  

Review of the veteran's claims file shows that, during his 
lifetime, he had established service connection for bilateral 
anacusis, left wrist fracture residuals, and perirectal 
abscesses.  In this case, a death certificate in the file 
shows that the cause of the veteran's death was respiratory 
failure due to or as a likely consequence of metastatic 
rectal cancer.  The appellant contends that there was a 
causal relationship between the veteran's service-connected 
perirectal abscesses and the metastatic renal cancer which 
caused his death and that therefore DIC should be granted.  

The relevant medical evidence in this case differs as to 
whether the veteran's service-connected perirectal abscesses 
were etiologically related to the immediate cause of his 
death from metastatic rectal cancer.  

In an opinion furnished in January 2003 by the Chief, 
Division of Clinical Immunology and Radiology of VA's San 
Antonio, Texas, Medical Center, who noted that he had 
observed the veteran during the latter's participation in a 
clinical study between 1998 and 2001, and who stated, in 
pertinent part, that

[h]istory obtained from the [veteran], 
his wife, and review of military medical 
records clearly documented a long history 
of recurrent rectal and peri-rectal 
abscesses.  The occurrence of these 
abscesses began while he was on active 
duty and continued until his death.  No 
diagnosis of ulcerative colitis or 
Crohn's disease was made, but it is 
unclear if an extensive and thorough 
evaluation was performed when he was on 
active duty....

The cause of colon cancer is unknown, but 
there is a well reported association with 
chronic inflammatory states....In my 
opinion it is highly probable that [the 
veteran's] colon cancer arose as a result 
of his service connected recurrent rectal 
abscesses and should be considered a 
consequence of his service connected 
disability.

At the request of the Board, the veteran's claims file was 
reviewed by a VA physician who, in a March 2004 General 
Surgical Consult, reviewed the other VA doctor's opinion, 
noting in particular the first doctor's statement that "the 
literature of surgery and cancer reveals that chronic areas 
of inflammation have caused subtle changes in colonic 
epithelium after long term inflammation and predispose to 
malignant transformation."  The March 2004 doctor then 
stated in pertitent part as follows:

While this is found in the literature the 
presence of ulcerative colitis or Crohn's 
disease is the usual problem in the colon 
preceding the development of cancer of 
the rectum.  Since we have evidence from 
the original operation [in February 
1997], a specimen from 2/97 which showed 
neither Crohn's disease nor ulcerative 
colitis and subsequent colonoscopy done 
[through] the colostomy have been 
negative it would be only speculation at 
this time as to whether the [veteran] did 
have either of these two conditions which 
are frequently considered premalignant 
conditions in the colon and can be 
followed by cancer of the colon.

This examiner concluded that it would be simply a matter of 
speculation to attribute the veteran's rectal cancer to his 
prior perirectal abscesses.  In response to a request by the 
RO for a more definitive conclusion, he indicated, in May 
2004, that, as a "final statement as to the cause of death 
in this patient," it was "more likely than not the cause of 
the rectal cancer is more likely than not unrelated to his 
service-connected postoperative perirectal abscess or any 
other disease of service origin."

The Board notes that the VA doctor who rendered the March 
2004 opinion, while agreeing with the other VA doctor that 
there is an association with chronic inflammatory states and 
the development of colorectal cancer, appeared to base his 
conclusion that such was not likely the case here because the 
"usual" preceding inflammatory states are those of 
ulcerative colitis or Crohn's disease which were not shown to 
be present in this case.  The other doctor noted that no 
diagnosis of ulcerative colitis or Crohn's disease was made 
but stated that it was "unclear if an extensive and thorough 
evaluation was performed when he was on active duty."  (In 
this regard, the Board notes that service medical records 
from 1959 to 1971 are not in the claims file although the RO 
attempted to obtain these records pursuant to the Board's 
July 2003 remand order.)  Nevertheless, this physician 
concluded that it was "highly probable" that there was a 
causal or etiological relationship between the 
service-connected recurrent perirectal abscesses or fistula 
and the development of rectal cancer.  

The Board finds that the evidence in this case is in 
equipoise; that is, there is an equal balance between the 
evidence that is favorable and that which is unfavorable.  In 
such circumstances, where there is an approximate balance of 
positive and negative evidence that does not satisfactorily 
prove or disprove the claim, "such doubt will be resolved in 
favor of the claimant."  38 C.F.R. § 3.102 (2004).  The 
Board therefore concludes that the veteran's service-
connected perirectal abscesses were etiologically related to 
the immediate cause of his death from metastatic rectal 
cancer.  Therefore, service connection for the cause of his 
death, under 38 C.F.R. § 3.312, must be granted.


ORDER

Service connection for the cause of the veteran's death is 
granted.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



